ORDER
PER CURIAM.
Joey May appeals his conviction for the class C felony of possession of a controlled substance in a correctional center, § 217.360, RSMo Cum.Supp.2003, following a bench trial. He was sentenced to the Department of Corrections for four years, to be served consecutively to a previously imposed sentence. He asserts as a single point that the court plainly erred when it accepted his waiver of jury trial and proceeded to trial by the court.
The judgment of conviction is affirmed. Rule 30.25(b).